In an action seeking injunctive relief and civil penalties, appeal by the defendants from an order of the Supreme Court, Orange County (Ritter, J), dated October 5, 1987, which granted the plaintiff a temporary restraining order, inter alia, restraining the defendants from operating their facility at Route 17 in Tuxedo, New York, pending a hearing on a motion for a preliminary injunction.
Ordered that the appeal is dismissed as academic, with costs.
*630The plaintiffs obtained a temporary restraining order from the Supreme Court, Orange County (Ritter, J.), pending a hearing on their motion for a preliminary injunction. Subsequently, an order of the same court (Hickman, J.), granted the preliminary injunction. Since the preliminary injunction has been granted, the issue of the propriety of the temporary restraining order has been rendered academic. Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.